department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-566-99 number release date uilc memorandum for from internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel field service cc dom fs subject extension of period of limitations for dissolved corporations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z state a state b state c statute statute statute statute statute statute statute statute statute year year year year taxable_period taxable_period taxable_period taxable_period issues may dissolved state a and state c corporations enter into valid consents extending the period of limitations to assess federal_income_tax during what period of time may a dissolved state a corporation enter into a valid consent extending the period of limitations to assess federal_income_tax during what period of time may a dissolved state c_corporation enter into a valid consent extending the period of limitations to assess federal_income_tax who is authorized to execute a consent on behalf of a dissolved state a corporation who is authorized to execute a consent on behalf of a dissolved state c_corporation conclusions both state a and state c dissolved corporations continue to exist for the purpose of winding up business affairs and may enter into valid consents extending the period of limitations to assess federal_income_tax statute statute there is no specified time limit during which dissolved state a corporation continues for the purpose of winding up its business affairs statute there is no specified time limit during which dissolved state c_corporation continues for the purpose of winding up its business affairs however a dissolved state c_corporation must commence any cause of action within two years after the date of the dissolution statute the proper person to execute such consents for a dissolved state a corporation is the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act for a dissolved state a corporation whether or not that person was the same individual who signed the return i r c ' revrul_83_41 1983_1_cb_349 the proper person to execute such consents for a dissolved state c_corporation is a director of the corporation i r c ' revrul_83_41 1983_1_cb_349 clarified and amplified by rev_rul 1984_2_cb_305 statute facts x was incorporated in state a on september year and reported its taxable_income on a fiscal_year ending september on november year x was acquired by y a state b corporation y is a wholly owned subsidiary of z a state c_corporation organized on november year as a holding corporation for x and y x filed a short_period return for period as its final return thereafter x was included in the consolidated income_tax returns filed by z an examination of x was initiated on june year the scope was expanded to include z on february year most of the adjustments result from the taxpayer s inability to substantiate items or its attempts to create basis with accounting entries which are not supported by expenditures of cash or transfers of assets the revenue agents involved in the examination last met with x in october year at which time the representative for x and z requested that the case be forwarded to appeals for their consideration the representative indicated that x and z would be wiling to consent to extend the statute_of_limitations on the returns filed by x and z to allow administrative consideration of the unagreed issues by appeals the revenue_agent learned from the office of secretary of state a that the charter of x had been revoked for nonpayment of franchise fees the representative of x offered to reinstate x in state a in order to execute consent forms to date the representative has been unable to provide evidence from the office of secretary of state a to show that the charter of x has been reinstated a law firm informed the revenue_agent by certified letter dated december year that y and z were being dissolved and liquidated as of the date of the certified letter the certified letter also states that a liquidating_trust has been established to administer the liquidation of the assets and the payment of creditors and that the law firm will represent the liquidating_trust as tax counsel and will represent x y and z with respect to the liquidation in addition the letter states that the officers of the corporations and their taxpayer representatives will continue to be the contact persons with respect to the internal_revenue_service law and analysis pursuant to sec_6501 the general_rule is that tax must be assessed within three years after the return was filed however at any time prior to the expiration of the prescribed time the secretary and the taxpayer may consent in writing that tax may be assessed after the expiration of the three year period i r c ' c with respect to a corporation the appropriate person to sign the consent agreement is the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act revrul_83_41 1983_1_cb_349 clarified and amplified by rev_rul 1984_2_cb_305 with respect to a dissolved corporation a i n states in which a dissolved corporation continues in existence for the purpose of winding up its affairs any authorized officer may sign a consent during the period the corporation continues in existence under state law revrul_83_41 1983_1_cb_349 in state a the secretary of state shall administratively dissolve a corporation that does not pay its franchise fees statute sec_4 and an administratively dissolved corporation in state a continues its corporate existence to wind up and liquidate its business statutes and an administratively dissolved corporation in state a may apply to the secretary of state for reinstatement within five years after the effective date of dissolution when the reinstatement is effective it relates back to and takes effect as of the effective date of the administrative dissolution statute according to the laws of state a whether or not the corporate charter of x is reinstated x continues to exist for the purposes of winding up its business statute sec_1 and a t he service will generally apply the rules applicable to execution of the original returns to consents to the extension of time to make an assessment a revrul_83_41 1983_1_cb_349 since an officer of x was required to sign the original returns for taxable_period sec_1 and an officer of x is also the proper person to execute a consent on behalf of x for taxable_period sec_1 and those periods before x filed a consolidated_return with z a dissolved corporation in state c also continues for the purpose of prosecuting or defending proceedings of any kind and of enabling it gradually to settle and close its business statute any_action available to or against it must be commenced within two years after the date of dissolution id upon the dissolution of a corporation by decision of the directors and the shareholders if stock has been issued the directors become trustees with full power to settle the affairs of the corporation statute sec_3 and a i n states where directors are authorized to act for a dissolved corporation any one of the directors may sign the consent for the corporation revrul_84_165 1984_2_cb_305 a member of a consolidated_group consents to all of the consolidated_return_regulations prescribed under sec_1502 upon the filing of a consolidated_return see lone star life ins co v commissioner tcmemo_1997_465 74_tcm_904 included in the consolidated_return_regulations is the provision that the common parent ashall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters related to the tax_liability for the consolidated_return_year a sec_1_1502-77 since x filed a consolidated_return with parent_corporation z for taxable_period sec_3 and a director of z is the proper person to sign a consent on behalf of x and on behalf of z for taxable_period sec_3 and case development hazards and other considerations although x and z continue their existence for purposes of winding up business affairs and an officer of x and a director of z may sign valid consents for the relevant taxable periods the signing of such consents is not recommended the taxpayer has requested that its case be transferred to appeals for consideration and has offered to consent to extend the period for assessment for that reason than the revenue agents state that further factual development is needed and the taxpayer is not cooperating in that factual development the extending of the time period in order to allow appeals consideration without adequate factual development is inappropriate ------------------------------------ ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ if you have any further questions please call by richard g goldman special counsel tax practice and procedure
